Appeal by the employer and its insurance carrier from an award of the Workmen’s Compensation Board for death benefits. Deceased employee was employed first in the “ engine build-up ” shop and later in the “flight line” department of the employer in its business of repairing aircraft. There is evidence from which the board could find that decedent used a fluid containing carbon tetrachloride in cleaning spark plugs on the former job and in cleaning rugs and upholstery on the second job. Decedent was given a physical examination before he began work and was found physically fit. Less than four months later he died. There is medical testimony that he died as a result of carbon tetrachloride poisoning. The board has found that decedent died as a result of an occupational disease contracted under circumstances rendering it compensable. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part. [See 281 App. Div. 775.]